DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid surface (303) coupled to the guide slots (304a-b) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recited, “a rigid surface coupled to the pair of guide slots…”  Rigid surface 303 of the instant application is not coupled to the guide slots 304a-b. The disclosure does not support this nor do the drawings illustrate such a coupling.  Instead the Examiner considered this a typo as though the rigid surface is coupled to the pair of side edges.  Similarly, the next limitation recites, “a pair of lift tabs coupled to a top surface of the pair of guide slots…”  This limitation is not supported by the specification nor drawings, instead it appears to be a typo.
 	Claim 2 recites, “the stack of paper within the paper.”  This limitation is not understood, and requires correction.
Claim 6 recites, “the connection with the pair of side edges.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yaginuma et al. US 10,919,718 (“Yaginuma”).
 	Regarding claim 1, Yaginuma disclosed an article of manufacture for providing an easy swap paper lift within a printer paper tray, the printer paper tray having a pair of guide slots are cut into opposing inner side walls of the paper tray, the easy swap paper lift comprises: 
 	a pair of side edges see at least Figures 4 and 6) configured to slide with the pair of guide slots (seen unlabeled in Figure 4 and 413 in Figure 6) are cut into the opposing inner side walls of the paper tray; 
 	a rigid surface (the base of the ‘T’ labeled as 41 in Figure 4) coupled to the pair of side edges extending outward to engage under an outer end of a stack of paper within the paper tray (see Figure 4); and 
 	a pair of lift tabs (including the top left and right portions of the ‘T’ labeled as 41 in Figure 4) coupled to a top surface of the pair of side edges extending outward from the opposing side walls of the paper tray, the pair of lift tabs raise the stack of paper (Figure 4).  
 	Regarding claim 2, Yaginuma disclosed the easy swap paper lift further comprises: a lifting spring (43) coupled to a bottom surface of the rigid surface to force the rigid surface upward exposing the stack of paper within the paper for removal (Figure 4).  
 	Regarding claim 3, Yaginuma disclosed one of the pair of lift tabs engage a restraining clip (42) coupled to one of the side walls for restraining the easy swap paper lift in a lowered position (Figure 5).
 	Regarding claim 8, Yaginuma disclosed the rigid surface extends under the stack of paper perpendicular to the pair of guide slots (Figure 4).  
 	Regarding claim 9 and 10, the easy swap paper lift may engage legal size printer paper and letter size printer paper.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma in view of Furumoto et al. US 10,494,206 (“Furumoto”).  Yaginuma disclosed the limitations of claim 2 as listed above, but did not teach using a plurality of springs as claimed.  Furumoto teaches a similar paper lift further comprising a plurality of lifting springs (240) coupled to the bottom surface of a rigid surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings to provide a plurality of similar springs for better balanced biasing as is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shuto et al. US 11,339,013, Riech US 5,915,687, and Hubbard US 4,807,758 all teach at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653